Citation Nr: 0638614	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right foot and ankle injury.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty for training from May 1963 to 
November 1963 and served on active duty from March 1965 to 
March 1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).

Procedural history

In an August 2003 rating decision, service connection was 
denied for residuals of a right foot injury, PTSD, and 
depression.  In September 2003, the veteran filed a timely 
Notice of Disagreement (NOD) on all issues in the August 2003 
rating decision.  In a February 2004 rating decision, service 
connection was denied for bilateral hearing loss, tinnitus, a 
right knee condition, and degenerative disc disease of the 
lumbar spine.  In May 2004, the RO issued a Statement of the 
Case (SOC) regarding the three issues addressed in the August 
2003 rating decision.  

In May 2004, the veteran filed a timely NOD with regard to 
the February 2004 rating decision, which the RO interpreted 
as a NOD to only the issue of service connection for 
bilateral hearing loss.  Although the veteran in the May 2004 
NOD noted the February 2004 rating decision and stated "I 
want to appeal all issues," the veteran's representative 
indicated at a June 2006 hearing that the only issues on 
appeal were the four noted on the title page.  June 2006 
Transcript, page 2.  The veteran then provided testimony on 
these issues. 

In May 2004, the RO issued a SOC on the issue of service 
connection for bilateral hearing loss.  In May 2004, the 
veteran filed VA Form 9's, which perfected the appeals of the 
claims of service connection for residuals of a right foot 
injury, PTSD, depression, and bilateral hearing loss.  
Various statements of the veteran and his testimony at the 
June 2006 hearing reflect that the veteran is claiming that 
he injured his right ankle in addition to his right foot.  In 
light of the above and since the medical evidence reflects 
diagnoses of various psychiatric disorders, the issues are as 
stated on the title page.

The veteran testified at a hearing held at the RO in June 
2006 before the undersigned Veterans Law Judge.  A transcript 
of this hearing has been associated with the veteran's claims 
file.  

Pursuant to the veteran's request, his claims were reviewed 
by a Decision Review Officer (DRO) who prepared the May 2004 
SOC's.  At the June 2006 hearing, the veteran submitted 
additional evidence and waived initial agency of original 
jurisdiction (AOJ) consideration of that evidence.  38 C.F.R. 
§ 20.1304 (2006).  

The issue of service connection for a psychiatric disorder, 
to include PTSD and depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence indicates the veteran's 
bilateral hearing loss began during his period of active duty 
for training and that he still has bilateral hearing loss.

2.  The competent evidence of record does not indicate that 
an in-service injury or disease with a resultant right foot 
or ankle disorder took place.

3.  The veteran's current right foot and ankle disorders are 
not shown to be related to service or any event of service 
origin. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in military service.  
38 U.S.C.A. §§ 101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).

2.  A right foot or ankle disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and a right foot and ankle disorder.  The 
remaining issue on appeal, service connection for a 
psychiatric disorder, to include PTSD and depression, is 
being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in July 
and October of 2003, which were specifically intended to 
address the requirements of the VCAA.  The VCAA letters from 
the RO informed the veteran of the evidence necessary to 
establish direct service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letters to inform VA of 
medical evidence pertaining to his claimed disabilities, 
including any VA treatment, and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

As to the evidence to be obtained by VA, the veteran was 
advised in the VCAA letters that VA was responsible for 
getting relevant records from Federal sources.  The veteran 
was also told that VA would make reasonable efforts to get 
relevant records from private physicians and facilities.

In the VCAA letters, the RO informed the veteran that he may 
submit any evidence himself that is not of record.  This 
request was unlimited; that is, it can reasonably be read to 
encompass any and all evidence in the veteran's possession.  
The VCAA letter thus complied with the requirement of 
38 C.F.R. § 3.159(b)(1) to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim because the letters informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for residuals of a right 
foot injury was adjudicated by the RO in August 2003, after 
the July 2003 VCAA letter, and the claim for service 
connection for bilateral hearing loss was adjudicated by the 
RO in February 2004, after the October 2003 VCAA letter.  
Therefore, the timing of the VCAA notice is not at issue with 
regard to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current disability, is not at issue because 
there is medical evidence that the veteran currently has 
bilateral hearing loss and a right foot and ankle disorder.  
The veteran's claims of entitlement to service connection for 
bilateral hearing loss and residuals of a right foot and 
ankle injury were denied based on element (3), relationship 
of such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

As is discussed below, service connection is being granted 
for bilateral hearing loss.  It is not the Board's 
responsibility to assign a disability rating and effective 
date therefor.  As for the claim of service connection for 
residuals of right foot and ankle injury, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of that claim.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Similarly, because the Board concludes below that 
the preponderance of the evidence is against the claim for 
service connection for a right foot and ankle disorder, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  In any 
event, the RO addressed elements (4) and (5) in a March 2006 
letter.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The evidence of record includes the contemporaneous service 
medical records, a report of a VA audiological examinations, 
statements from a private audiologist, and private and VA 
medical records, which will be described below.  

The veteran testified at the June 2006 hearing that his right 
foot and ankle were examined by a Dr. G.G. in September 1968 
as part of an employment physical.  Transcript, pages 4-5.  
However, the veteran added that Dr. G.G.'s records were 
unavailable.  Id. at 7.  Therefore, no development with 
regard to those records is necessary.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection for a right foot and ankle 
disorder and that a medical opinion regarding the etiology of 
that claimed disability has not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.  

The record contains medical evidence that the veteran 
currently has a right foot  disorder.  The record, however, 
is devoid of any evidence of the claimed in-service injury, 
and the veteran's claim for service connection for residuals 
of a right foot and ankle injury is being denied on that 
basis.  The outcome of this issue thus hinges on matters 
other than those which are amenable to VA examination and 
medical opinion.  Specifically, resolution of the claim of 
entitlement to service connection for residuals of a right 
foot and ankle injury hinges upon whether the veteran had a 
right foot and ankle disease or injury in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

The outcome of the veteran's claim of service connection for 
residuals of a right foot and ankle injury hinges on what 
occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this claim for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of the in-service incurrence of a right 
foot and ankle injury or disease, there is no need for a 
medical nexus opinion.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the competent evidence of record does not indicate an in-
service incurrence of a right foot or ankle disease or 
injury.

The veteran's claim of entitlement to a psychiatric disorder 
is being remanded for a medical examination and nexus 
opinion.  The Board is doing so because, unlike the right 
foot issue, there is in fact evidence of in-service stressors 
that triggers the duty to obtain a nexus opinion under 
Charles.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
See Soyini, supra.  Accordingly, the Board has determined 
that a medical opinion is not necessary in the instant case

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He testified before a hearing held at the RO 
in June 2006 before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claims file.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2006).  

For certain chronic disorders, including sensorineural 
hearing loss and arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2006).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.

1.  Entitlement to service connection for bilateral hearing 
loss.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  The report of the 
January 2004 VA examination shows that the auditory 
thresholds in both ears and the speech recognition scores 
both reflect a bilateral hearing loss as defined by VA.  
Hickson element (1) is therefore satisfied.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran did not have a hearing loss on 
March 1963 entrance examination for active duty for training.  
Whisper voice and spoken voice testing was 15/15 bilaterally, 
which the January 2004 VA examiner noted was normal hearing.  
Normal measurement of whisper and spoke voice tests is 15/15.  
Smith v. Derwinski, 137, 140 (1992).  Although the January 
2004 VA examiner indicated that the veteran had normal 
hearing on separation from active duty for training, the 
report of the November 1963 separation examination for active 
duty for training reflects that the veteran had a bilateral 
hearing loss as defined by VA.  Specifically, as converted 
from ASA units to ISO units, the auditory threshold at 4000 
Hertz in both ears was 40 decibels.  Therefore, Hickson 
element (2) is satisfied with respect to the period of active 
duty for training.  Also, at February 1965 entrance 
examination to active duty and at the January 1968 separation 
examination from active duty, the veteran had a bilateral 
hearing loss as defined by VA.  In particular, on entrance, 
the auditory thresholds, as converted from ASA units to ISO 
units, at 3000 and 4000 Hertz in both ears were above 40 
decibels, and on separation, the auditory thresholds at 4000 
Hertz in both ears were above 40 decibels.

With respect to Hickson element (3), medical nexus, the 
medical evidence shows that the veteran had bilateral hearing 
loss during active duty for training and that he still has 
bilateral hearing loss.  The January 2004 VA examiner opined 
that it was likely that a significant hearing loss began to 
develop in the time between separation from active duty for 
training in 1963 and entrance to active duty in 1965 and that 
based on a review of the available service medical records, 
there was no positive indication that a hearing loss was 
incurred during a period of active service.  However, that 
opinion is predicated on the veteran having normal hearing 
loss on separation from active duty for training, which he 
did not.  Moreover, a private audiologist, D.T., opined in 
two separate statements dated in October 2003 and June 2005 
that the veteran's bilateral hearing loss is related to his 
active service.  In short, chronicity of the bilateral 
hearing loss is established under 38 C.F.R. § 3.303(b), and 
Hickson element (3) is satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed to establish service 
connection for bilateral hearing loss.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that his bilateral hearing loss was 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.

2.  Entitlement to service connection for residuals of a 
right foot and ankle injury.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
right foot and ankle disorder, diagnosed as a post-traumatic 
deformity and degenerative change in the right ankle and an 
osteochondral defect in the right medial talar dome.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, a review of service 
medical records reveals no evidence of any right foot or 
ankle disease in service.  At the November 1963 and January 
1968 separation examinations, the lower extremities were 
normal.

There is also no evidence of a diagnosis of arthritis within 
the one-year presumptive period after service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2006).  The objective evidence of record 
does not establish a diagnosis of arthritis until 2003, over 
30 years after service.  At the June 2006 hearing, the 
veteran in essence testified that he had had arthritis since 
his right foot and ankle were examined in September 1968.  
Transcript, page 5.  The veteran is not a medical 
professional and cannot diagnose a right foot or ankle 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also Voerth v. West, 
13 Vet. App. 117, 120 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  To the 
extent that the veteran is claiming that Dr. G.G. diagnosed 
arthritis in September 1968, his testimony about what Dr. 
G.G. purportedly told him is not competent medical nexus 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995) (a 
veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence).

As to an in-service injury, the Board finds that the evidence 
of record, as a whole, does not support the veteran's 
contention that he sustained a right foot or ankle injury in 
service.  

In his June 2003 claim, the veteran asserted that he injured 
his right foot and ankle in 1966.  Later, he said that he 
injured his right foot and ankle in February 1967 and that 
the service medical record showing treatment of left ankle 
symptomatology was inaccurate.  The veteran's service medical 
records are negative as to any suggestion of a right foot or 
ankle injury in 1966 or February 1967.  The service medical 
records show that there were visits to medical clinics in 
1966 and early 1967 for medical problems other than a right 
foot or ankle injury and that there were no complaints of 
right foot or ankle symptomatology.  A service medical record 
dated in February 1967 reflects that veteran had a blister 
with secondary cellulitis in the left ankle and that he was 
admitted for treatment of that symptomatology.  This service 
medical record clearly shows that the veteran received 
treatment for the left ankle instead of the right one.  The 
service medical records show no subsequent complaints of 
right foot or ankle symptomatology or reporting of a right 
foot or ankle injury.

There are no pertinent medical records for over three decades 
after the veteran left military service.  As was described in 
the VCAA section above, the veteran was accorded amply 
opportunity to identify any such records and the only records 
the veteran identified are unavailable.

The medical evidence shows the first diagnosis of a right 
foot or ankle disorder was made in 2003, over three decades 
after the veteran left military service.  The veteran first 
filed a claim for service connection for a right foot 
disorder in June 2003, over three decades after leaving 
service.  This was the first time he suggested that he had a 
right foot or ankle injury in service.

The totality of the evidence is as follows:  there is no 
medical evidence of any right foot or ankle problems in 
service or for three decades thereafter; and the only 
evidence in favor of the claim is the veteran's own recent 
statements.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The service medical records, to include the one dated in 
February 1967 regarding left ankle treatment, show no right 
foot or ankle disability or injury.  The Board finds this 
contemporaneous evidence from the veteran's military service 
to be far more persuasive than the veteran's own recent 
assertions to the effect that he sustained a right foot or 
ankle injury in service.  Such records are more reliable, in 
the Board's view, than the veteran's assertions of events now 
over three decades past.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  As to the veteran's assertions, the Board does 
not doubt the sincerity of the veteran's belief about events 
occurring over three decades ago; however, this alone is not 
determinative of the matter at hand.  Again, the veteran is 
not a medical professional and cannot diagnose a right foot 
or ankle disorder.  See Espiritu, supra.; see also 38 C.F.R. 
§ 3.159 (a)(1); see also Voerth, supra.

VA and private treatment records dated in September 2003 
reflect that the veteran reported a history of a right ankle 
injury in 1966.  However, this history is not competent 
medical evidence of an in-service incurrence of a right ankle 
injury.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence).  

In weighing the evidence, the Board concludes that the record 
as a whole supports the finding that there was no right foot 
or ankle injury or disease in service, accordingly the Board 
finds that the veteran's recent assertions to the contrary to 
be unpersuasive in relating his current right foot disorder 
to service.  Hickson element (2) has not been met, and the 
veteran's claim fails on that basis.

For the sake of completeness and turning to Hickson element 
(3), medical nexus, the veteran testified that a private 
doctor, Dr. G.G., indicated in September 1968 that he had a 
healed fracture.  Transcript, pages 4-6.  His testimony about 
what Dr. G.G. purportedly told him is not competent medical 
nexus evidence.  Robinette, supra.  The veteran also 
testified that no other doctor has related his current 
disability to active service.  Transcript, page 7.  The 
objective medical evidence discussed above, demonstrates that 
the veteran did not have a right foot or ankle injury or 
symptomatology in service or for a number of years 
thereafter, and there is no basis to relate any current foot 
or ankle disorder to service or an event of service origin.

To the extent that the veteran himself is attempting to 
provide a nexus between his current right foot and ankle 
disorder and his military service, his assertion is not 
probative of a nexus between the condition and military 
service.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1); see also Voerth, supra.  The veteran's lay opinion is 
therefore entitled to no weight of probative value.

Implicit in the veteran's presentation is the contention that 
his right foot and ankle problems began in service and 
continued thereafter.  A claim can still be substantiated if 
continuity of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed above in connection 
with Hickson element (2), there was no right foot or ankle 
disorder or injury noted in service, and the objective 
evidence of record establishes the onset of right foot or 
ankle symptoms in 2003, over three decades after service.  
Continuity of symptomatology is therefore not demonstrated.  
See Voerth, 13 Vet. App. at 120-21 (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Evidence of 
continuous symptoms is lacking in this case.  In short, there 
is no basis to relate the veteran's current right foot and 
right ankle disorders to service.  Hickson element (3) has 
also not been satisfied.
 
In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a claimed right foot or ankle 
injury.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of a right foot and ankle 
injury is denied.


REMAND

3.  Entitlement to a psychiatric disorder, to include PTSD 
and depression.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reason for remand

Medical examination and nexus opinion

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating a possible association between the claimant's 
disability and his active service, under 38 U.S.C.A. § 5103A 
VA is to obtain a medical opinion as to whether there is a 
nexus between that disability and his active service.  See 
Charles, supra.  In this case, PTSD and other psychiatric 
disorders have been diagnosed, which satisfies Hickson 
element (1).  The veteran has claimed two in-service 
stressors - exposure to wounded soldiers while hospitalized 
in February 1967 and being a drill sergeant.  His service 
medical records verify that he was hospitalized in February 
1967, and his service personnel records verify that he was a 
drill sergeant in service.  The veteran has not been afforded 
a VA compensation-and-pension examination that comports with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV).  Under the circumstances here presented, the Board 
believes that obtaining a medical examination and nexus 
opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must arrange for a 
psychiatric examination of the veteran in 
order to determine the etiology of the 
claimed psychiatric disorders.  Based on 
a review of the claims folder and an 
interview with the veteran, the examiner 
should opine whether the veteran has 
PTSD.  If PTSD is diagnosed, the examiner 
should indicate whether it is related to 
the stressors of being exposed to wounded 
soldiers while hospitalized in February 
1967 and/or being a drill sergeant.  For 
any other psychiatric disorder diagnosed, 
the examiner should provide an opinion as 
to whether that psychiatric disorder is 
as least as likely as not related to the 
veteran's active service, including being 
exposed to wounded soldiers while 
hospitalized in February 1967 and/or 
being a drill sergeant.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the AMC should again review 
the record and readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, to include PTSD and 
depression.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


